           Case 2:20-mj-00461-DJA Document 19 Filed 09/09/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14655C
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Jorge Antonio Cortez-Meza

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:20-mj-00461-DJA

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           PRELIMINARY HEARING
13          v.
                                                           (Second Request)
14   JORGE ANTONIO CORTEZ-MEZA,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Jared Grimmer, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Katherine Tanaka, Assistant Federal Public Defender, counsel for Jorge Antonio Cortez-
21   Meza, that the Preliminary Hearing currently scheduled on September 11, 2020, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than forty-five (45) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Cortez-Meza has entered into a plea agreement through the United States
25   Attorney’s Office fast-track program. Change of plea and sentencing are currently scheduled
26   for 10/9/20.
           Case 2:20-mj-00461-DJA Document 19
                                           18 Filed 09/09/20
                                                    09/08/20 Page 2 of 3




 1          2.      Defendant is incarcerated and does not object to a continuance.
 2          3.      The parties stipulate and agree that the time between today and the scheduled
 3   preliminary hearing is excludable in computing the time within which the defendant must be
 4   indicted and the trial herein must commence pursuant to the Speedy Trial Act, 18 U.S.C. §
 5   3161(b) and (h)(7)(A), considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv)..
 6
 7          This is the second request for continuance filed herein.
 8          DATED this 08 day of September, 2020.
 9
10    RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
      Federal Public Defender                        United States Attorney
11
12
      By /s/ Katherine Tanaka                        By /s/ Jared Grimmer
13    KATHERINE TANAKA                               JARED GRIMMER
      Assistant Federal Public Defender              Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
           Case 2:20-mj-00461-DJA Document 19 Filed 09/09/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:20-mj-00461-DJA
 4
                   Plaintiff,                            ORDER
 5
            v.
 6
     JORGE ANTONIO CORTEZ-MEZA,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,
11          IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on
12   September 11, 2020 at the hour of 4:00 p.m., be vacated and continued to

13    October 16, 2020 at the hour of ___:___
     _________________                        __.m.
                                      4:00 p.m. in Courtroom 3A.
14                     9th day of September, 2020.
            DATED this ____

15
16
                                                 UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
